United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1782
                      ___________________________

                      Rachel Stewart; William Stewart

                    lllllllllllllllllllllPlaintiffs - Appellants

                                        v.

    Norcold, Inc.; Thetford Corporation; Dyson-Kissner-Moran Corporation

                    lllllllllllllllllllllDefendants - Appellees

      Camping World, Inc., doing business as Camping World of Rogers

                           lllllllllllllllllllllDefendant

                             Does 1-50, inclusive

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                         Submitted: October 20, 2021
                           Filed: January 27, 2022
                               ____________

Before SMITH, Chief Judge, WOLLMAN and BENTON, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.
       Rachel and William Stewart (the Stewarts) brought this product liability action
against Norcold, Inc., Thetford Corporation, and Dyson-Kissner-Moran Corporation
(collectively, Norcold) for damages arising from a fire that destroyed their RV in
2016. The district court1 granted Norcold’s motion for summary judgment and denied
the Stewarts’ post-judgment motion. The Stewarts appeal from both decisions. We
affirm.

       The Stewarts purchased an RV in 2013 from Todd Spitler, who financed their
purchase through a bank loan. The RV was equipped with a refrigerator
manufactured by Norcold. In 2016, the RV was destroyed in a fire that the Stewarts
allege was caused by the Norcold refrigerator. The Stewarts brought product liability
claims against Norcold seeking damages including the market value of the RV,
emergency expenses, the value of lost personal property, and the payoff of the loan
balance on the RV.

       Norcold moved for summary judgment. During the hearing on the motion, the
Stewarts affirmed the district court’s statement that the amount of the loan constituted
“the alleged damages that are the subject of this lawsuit at this time.” Shortly
thereafter, the Stewarts stated, “we are not seeking recovery of the damage to the
RV.” The district court’s order granting the motion for summary judgment stated that
“the only claim that remains in this lawsuit is for the loan payoff amount of
$43,201.85.” D. Ct. Order of Oct. 9, 2020, at 3. At no time during the hearing on the
motion for summary judgment, during the post-judgment motion, or on appeal have
the Stewarts alleged that the district court erred in determining that the only damage
claim at issue was the loan payoff amount.




      1
        The Honorable David T. Schultz, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
       Nevertheless, in their reply brief on appeal, the Stewarts assert that they
“retained a damage claim against [Norcold]” for $106,885, which includes damages
for the market value of the RV, emergency expenses, and the value of lost personal
property. The Stewarts have not addressed—and certainly have not rebutted—the
district court’s determination that the loan payoff amount was the only damage claim
at issue. They thus have waived any challenge to that determination. See XO Mo.,
Inc. v. City of Md. Heights, 362 F.3d 1023, 1025 (8th Cir. 2004) (concluding that by
failing to address issue on appeal, party waived any challenge to district court’s
determination of that issue); United States v. 24.30 Acres of Land, 105 F. App’x 134,
135 (8th Cir. 2004) (per curiam) (concluding that by failing to address jurisdiction on
appeal, party waived any challenge to district court’s determination that it lacked
jurisdiction, and declining to reach the merits). Accordingly, we do not reach the
merits of their arguments related to the other damages.

       The district court properly denied the Stewarts’ motion for an amended
judgment and for additional findings of fact and conclusions of law under Federal
Rule of Civil Procedure 52(b). Rule 52(b) applies to “an action tried on the facts
without a jury” in which the district court makes findings of fact. Fed. R. Civ. P.
52(a)(1); see also, id. 52(a)(3) (“The court is not required to state findings or
conclusions when ruling on a motion under Rule 12 or 56 . . . .”). Accordingly, the
motion was correctly denied as procedurally improper. See Smithrud v. City of St.
Paul, 746 F.3d 391, 397 (8th Cir. 2014) (affirming denial of Rule 52(b) motion that
followed grant of motion to dismiss under Rule 12 because no trial had occurred and
district court had not made findings of fact).

      The judgment is affirmed.
                     ______________________________




                                         -3-